* Case 2:20-cv-04988-JFW-AS Document 40-5 Filed 10/27/20 Pagelof4 Page ID #:260
9/6/2020 AT&T Yahoo Mail - Re: Langer v. Esperanza Molina, et al. (Case No. 2:20-cv-04988-JFW-AS)

Re: Langer v. Esperanza Molina, et al. (Case No. 2:20-cv-04988-JFW-AS)

From: Monica Molina (mrmolina@sbcglobal.net)
To, amandas@potterhandy.com

Date: Thursday, July 9, 2020, 12:44 PM PDT

Find enclosed the proposed stipulation for your signature and subsequent filing.
Regards,

Monica R. Molina

LAW OFFICES OF MONICA R, MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362

T (747) 220-6655

F (747) 220-6601

This transmission is intended to be delivered only to the named addressee(s) and may contain information
which is confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is
received by anyone other than the intended recipient(s), the recipient(s) should immediately notify the sender
by reply and then delete the transmission. In no event shall this transmission be read, used, copied,
reproduced, stored or retained by anyone other than the intended recipient(s) except with their express written

consent.

 

On Wednesday, July 8, 2020, 02:50:17 PM PDT, Amanda Seabock <amandas@potterhandy.com> wrote:

Please forward a stip for the extension at your convenience.

Amanda

Amanda Seabock, Esq.
AmandaS@PotterHandy.com

Potter Handy, LLP

8033 Linda Vista Rd, Suite 200
San Diego, CA 92111
858-375-7385 | 888-422-5191 (fax)

 

The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited, If you have
received this conmmunication in error, please reply to He sender and destroy all copies of the message. To contact us directly, send

to info@potterhandy.com, Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discusston of Federal tax issues
in this E-mail was not intended or written to be used, and cannot be used by you, (i) te avoid any penalties imposed under the Internal
Revenue Care or, (ii) te promote, market or recommend to another party any transaction or matter addressed herein.

 

V2

 
Case 2:20-cv-04988-JFW-AS Document 40-5 Filed 10/27/20 Page 2of4 Page ID #:261
9/6/2020 AT&T Yahoo Mail - Re: Langer v. Esperanza Molina, et al. (Case No. 2:20-cv-04988-JFW-AS)

 

From: Monica Molina <mrmolina@sbcglobal.net>

Sent: Tuesday, July 7, 2020 2:51 PM

To: Amanda Seabock <amandas@potterhandy.com>

Subject: Langer v. Esperanza Molina, et al. (Case No. 2:20-cv-04988-JFW-AS)

Please find enclosed a letter of today's date. Hard copy to follow by U.S, Mail.

Regards,

Monica R. Molina

LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362

T (747) 220-6655

F (747) 220-6601

This transmission is intended to be delivered only to the named addressee(s) and may contain information
which is confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is
received by anyone other than the intended recipieri(s), the recipient(s) should immediately notify the sender
by reply and then delete the transmission. in no event shall this transmission be read, used, copied,
reproduced, stored or retained by anyone other than the intended recipient(s) except with their express
written consent.

 

Stipulation to Extend Time.pdf
(f+ 75.1kB

2/2

 
CoC CO SS NHN Uh Bh WY He

NY NM BM HM Ww YB RR i me
ao NN A Se YS LY = ST DO wo wT BH A FB WH PB KF @

- Case 2:20-cv-04988-JFW-AS Document 40-5 Filed 10/27/20 Page 30f4 Page ID #:262

MONICA R. MOLINA, ESQ. (SBN 217385)

LAW OFFICES OF MONICA

Westlake Village, California

Tel: 747) 220-6655

Fax: _ (747) 220-6601

E-mail: MRMolina@sbcglobal net

Attomeys for Defendant,
ESPERANZA MOLINA

. MOLINA
30700 Russell Ranch Road, Suite 250

UNITED STATES DISTRICT COURT,
CENTRAL CALIFORNIA

Chris Langer,
Plaintiff,

VS.

Esperanza Molina, in individual and
Teptesentative capacity as trustee of
The Esperanza Molina Revocable
Trust; Urbano Fernandez: Araceli
Zuniga Hernandez; and Does 1-10,

Defendants.

Case No.: 2:19-cv-04988-JEW-AS

STIPULATION TO EXTEND TIME
TO RESPOND TO INITIAL
COMPLAINT BY NO MORE THAN
30 DAYS [L.R. 8-3]

Courtroom of the Hon. John F. Walter

Complaint Served June 15, 2020 Current
Response Date: July 6, 2020 New
Response Date: August 6, 2020

 

 

 

 

Pursuant to USDC Central District of California local rule 8.3, plamtff Chris

Langer and defendant Esperanza Molina, by and through their respective counsel,

hereby stipulate to extend the time for Esperanza Molina to respond to the initial

Complaint herein up to an including August 6, 2020.

DATED: July 9, 2020

continued on next pave

STIPULATION TO

LAW OFFICES OF MONICA R. MOLINA
By:/s/ Monica R. Molina

Monica R. Molina, Esq., Attorneys for
Defendant Esperanza Molina

XTEND TIME TO RESPOND TO INITIAL COMPLAINT

BY NO MORE THAN 30 DAYS [L.R. 8-3]

 

 
Case 2:20-cv-04988-JFW-AS Document 40-5 Filed 10/27/20 Page 4of4 Page ID #:263

DATED: July 9, 2020 CENTER FOR DISABILITY ACCESS

—

By:

 

Amanda Seabock, Esq., Attorneys for
Plaintiff Chris Langer

Oo CO ~s HD wr fF WH WB

Me NM NM BM BR ORD ORD ODD mee
So sa DA A BP WY BH KH DS DO SB WS HR th OB UWwBhhlUhDUmre ll

 

-2-
STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
BY NO MORE THAN 30 DAYS [L.R. 8-3]

 

 

 

 
